Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 5/23/2022.  As directed by the amendment, claims 6-7 and 9 have been amended and no claims have been added or canceled. Thus, claims 1-9 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
Claim Interpretation
2.	Applicant’s arguments filed on 5/23/2022 on Pages 8-9 regarding the addition of the term “processor” to claim 1 providing adequate structure to avoid a 35 USC 112(f) interpretation is persuasive. The term “processor” provides adequate structure to perform the functions of “aquir[ing] a destination of the moving body” (claim 1, ln. 7-8), “decid[ing] a vibration pattern” (claim 1, ln. 9), “apply[ing] a vibration stimulation to the occupant” (claim 1, ln. 12) and “caus[ing] a display screen to display” (claim 2, ln. 6). No claim limitations are presently interpreted under 35 USC 112(f).
Reasons for Allowance
3.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose:
	(1) A psychosomatic state adjustment device comprising “a storage section that stores a target psychosomatic state for each destination of a moving body; a specification section that specifies a current psychosomatic state of an occupant....a deciding section that decides a vibration pattern based on the target psychosomatic state according to the destination and the current psychosomatic state; and a control section that applies a vibration stimulation to the occupant by causing a vibration applying section provided in a seat on which the occupant is seated to vibrate based on the vibration pattern” (In. 2- 11) in combination with the remaining claim limitations;
	(2) A psychosomatic state adjustment support method comprising “a specification step of specifying a current psychosomatic state of an occupant of the moving body; an acquisition step of acquiring a destination of the moving body; a deciding step of deciding a vibration pattern based on the target psychosomatic state according to the destination and the current psychosomatic state; and a control step of applying a vibration stimulation to the occupant by causing a vibration applying section provided in a seat on which the occupant is seated to vibrate based on the vibration pattern” (In. 4-11) in combination with the remaining claim limitations; or
	(3) A computer-readable medium configured to execute: “a specification step of specifying a current psychosomatic state of an occupant of the moving body; an acquisition step of acquiring a destination of the moving body; a deciding step of deciding a vibration pattern based on the target psychosomatic state according to the destination and the current psychosomatic state; and a control step of applying a vibration stimulation to the occupant by causing a vibration applying section provided in a seat on which the occupant is seated to vibrate based on the vibration pattern” (In. 4-11) in combination with the remaining claim limitations.
	The closest prior art of record is Yetukuri et al (2018/0186251) and Onuma et al (2017/0028163).
	While Yetukuri discloses an adjustable massage, vibration, or seat positioning system of a vehicle that is configured to adjust settings based on a total input travel time or distance of the vehicle, Yetukuri does not disclose deciding a vibration pattern based on the target psychosomatic state according to the destination and the current psychosomatic state of an occupant. While Onuma discloses a vehicle seat that massages or vibrates to awaken an occupant when the vehicle is nearing its destination, Onuma similarly does not disclose deciding a vibration pattern based on the target psychosomatic state according to the destination and the current psychosomatic state of an occupant.
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785